





Exhibit 10.3

AMENDMENT NO. 2 TO CREDIT AGREEMENT


AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”), dated as of February 2,
2015, among ENPHASE ENERGY, INC., a Delaware corporation (“Borrower”), the
lenders identified on the signature pages hereto (together with their respective
successors and assigns, each individually a “Lender” and collectively, the
“Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for each member of the Lender Group and the
Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity, “Agent”), and is made with reference to that certain
Credit Agreement, dated as of November 7, 2012 (the “Credit Agreement”), by and
among Borrower, the Lenders and Agent, as amended by Amendment No. 1 to Credit
Agreement dated as of February 14, 2014. Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement.
RECITALS
WHEREAS, Agent, the Lenders and Borrower have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and provided and may hereafter make and provide loans, advances and other
financial accommodations to Borrower as set forth in the Credit Agreement and
the other agreements, documents and instruments referred to therein or any time
executed and/or delivered in connection therewith or related thereto;
WHEREAS, Borrower has requested that Agent and the Lenders make certain
amendments to the Credit Agreement, and Agent and the Lenders are willing to
make such amendments, subject to the terms and conditions set forth herein; and
WHEREAS, by this Amendment, Borrower, Agent and the Lenders desire and intend to
evidence such amendments.
NOW, THEREFORE, in consideration of the foregoing, and the respective agreements
and covenants contained herein, the parties hereto agree as follows:
Section 1.
AMENDMENTS TO THE CREDIT AGREEMENT

A.    Section 5.15 of the Credit Agreement is hereby amended to read as follows:
“5.15    Location of Inventory. Borrower will, and will cause each of the other
Loan Parties to keep (i) its and their Inventory, to the extent located within
the United States, only at the Flextronics Facility and the locations identified
on Schedule 4.24 of the Disclosure Letter, in each case subject to a bailee
agreement in form and substance satisfactory to Agent; provided that Borrower
and the other Loan Parties may keep up to $50,000 in the aggregate at any time
at other locations located within the United States; provided further that up

17355043.4

--------------------------------------------------------------------------------




to $3,000,000 of Inventory may be transferred by Borrower to an international
Flextronics location or to an Expeditors International Pty Ltd. location for the
sale of such Inventory by a Subsidiary of Borrower organized outside of the
United States in the ordinary course of business and (ii) its and their chief
executive offices only at the locations identified on Schedule 7 of the Guaranty
and Security Agreement; provided further, that Borrower may amend Schedule 4.24
of the Disclosure Letter or Schedule 7 of the Guaranty and Security Agreement so
long as such amendment occurs by written notice to Agent not less than 15 days
prior to the date on which such Inventory is moved to such new location or such
chief executive office is relocated and so long as such new location is within
the continental United States and such chief executive office is relocated
within the continental United States; provided further that Borrower may
maintain (A) (i) test equipment, (ii) up to $3,000,000 at any one time of raw
materials and (iii) other Equipment, in each case in transit from Borrower’s
suppliers to the Flextronics Facility and (B) test equipment and other Equipment
disposed of in accordance with clause (p) of the definition of Permitted
Dispositions and re-acquired in accordance with clause (s) of the definition of
“Permitted Investments”, at any Flextronics facility in the People’s Republic of
China.”
B.    The definition of Permitted Dispositions set forth in Schedule 1.1 of the
Credit Agreement hereby amended by deleting the “and” at the end of clause (o),
re-designating the existing clause (p) as clause (q) and adding the following
clause (p) after clause (o):
“(p) dispositions of assets constituting Equipment sold to Flextronics so long
as: (i) it is maintained at one of Flextronic’s facilities located in the
People’s Republic of China, (ii) such Equipment is re-acquired by Borrower
within 30 days after its arrival to the relevant facility, (iii) at the time of
any such disposition of such Equipment and immediately after giving effect to
the same, Liquidity is equal to or greater than $25,000,000 and Availability is
equal to or greater than $12,500,000, and”
C.    The definition of Permitted Investments set forth in Schedule 1.1 of the
Credit Agreement hereby amended by deleting the “and” at the end of clause (q),
deleting the “.” At the end of clause (r) and replacing it with a “, and”, and
adding the following clause (s) after clause (r):
(s) Investments resulting from the re-purchase of Equipment disposed of pursuant
to clause (p) of the definition of “Permitted Dispositions”.
D.    Schedule 1.1 (Definitions) to the Credit Agreement is hereby amended by
inserting the following defined terms in alphabetical order:

2





--------------------------------------------------------------------------------




“Amendment No. 2” means that certain Amendment No. 2 to Credit Agreement, dated
as of February 2, 2015, by and among Borrower, the Lenders and Agent.
“Amendment No. 2 Effective Date” has the meaning specified therefor in Amendment
No. 2.
Section 2.
CONDITIONS PRECEDENT

This Amendment shall become effective on the first date upon which each of the
following conditions precedent has been waived or satisfied in a manner
satisfactory to Agent (such date being the “Amendment No. 2 Effective Date”):
(i)    Agent shall have received this Amendment, duly authorized, executed and
delivered by Borrower, Agent and the Lenders (the Credit Agreement, Exhibits and
Schedules as so amended by this Amendment being referred to herein as the
“Amended Credit Agreement”);
(ii)    Agent shall have received evidence that the Hercules Facility has been
paid in full and all liens securing the same have been terminated;
(iii)    on the date of this Amendment and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing, nor shall
either result from the entry into this Amendment;
(iv)    the representations and warranties contained in Section 3 of this
Amendment shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Amendment and on the Amendment No. 2
Effective Date (except, in each case, to the extent that such representations
and warranties relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of such earlier date); and
(v)    Borrower shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by this Amendment (to the extent incurred on or
prior to the Amendment No. 2 Effective Date).
Section 3.
BORROWER’S REPRESENTATIONS AND WARRANTIES

Borrower hereby represents and warrants to the Lender Group the following (which
shall survive execution and delivery of this Amendment), the truth and accuracy
of which representations and warranties are a continuing condition of the making
of Revolving Loans and providing Letters of Credit to Borrower:

3





--------------------------------------------------------------------------------




A.    Due Organization. Borrower (i) is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization (ii) is
qualified to do business in any state where the failure to be so qualified could
reasonably be expected to result in a Material Adverse Effect, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, and, with respect to
the Borrower, to enter into this Amendment and to carry out the transactions
contemplated by the Amended Credit Agreement.
B.    Binding Obligations. This Amendment, when duly executed and delivered by
Borrower, will be the legally valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.
C.    Due Authorization; No Conflict.
(i)    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of the Amended Credit Agreement have been duly
authorized by all necessary action on the part of Borrower.
(ii)    The execution and delivery by Borrower of this Amendment, and the
performance by Borrower of the Amended Credit Agreement do not and will not (a)
violate any material provision of federal, state, or local law or regulation
applicable to Borrower or its Subsidiaries, the Governing Documents of Borrower
or its Subsidiaries, or any order, judgment, or decree of any court or other
Governmental Authority binding on Borrower or its Subsidiaries, (b) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material agreement of Borrower or its Subsidiaries
where any such conflict, breach or default could individually or in the
aggregate reasonably be expected to have a Material Adverse Effect, (c) result
in or require the creation or imposition of any Lien of any nature whatsoever
upon any assets of Borrower or its Subsidiaries, other than Permitted Liens, or
(d) require any approval of any holder of Equity Interests of Borrower or any
approval or consent of any Person under any material agreement of Borrower,
other than consents or approvals that have been obtained and that are still in
force and effect and except, in the case of material agreements, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Effect.
D.    Governmental Consents. The execution and delivery by Borrower of this
Amendment, and the performance by Borrower of the Amended Credit Agreement and
the consummation of the transactions contemplated hereby do not and will not
require any registration with, consent, or approval of, or notice to, or other
action with or by, any Governmental Authority, other than registrations,
consents, approvals, notices, or other actions that (i) have been obtained and
that are still in force and effect or (ii) the failure of which to obtain or
perform could not reasonably be expected to result in a Material Adverse Effect.
E.    Incorporation of Representations and Warranties From Amended Credit
Agreement. The representations and warranties of the Loan Parties contained in
the Credit

4





--------------------------------------------------------------------------------




Agreement, the Amended Credit Agreement and the other Loan Documents are true,
correct and complete in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the Amendment No. 2 Effective Date as though made on and as the date hereof
(except to the extent such representations and warranties specifically relate to
an earlier date).
F.    No Default. No event has occurred and is continuing or will result from
the consummation of the transactions contemplated by this Amendment that would
constitute a Default or an Event of Default.
Section 4.
MISCELLANEOUS

A.    Effect of this Amendment.
(i)    On and after the Amendment No. 2 Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Amended Credit Agreement.
(ii)    Except as expressly amended pursuant hereto, no other changes, waiver or
modifications to the Loan Documents are intended or implied, and in all other
respects the Loan Documents are hereby specifically ratified and confirmed by
all parties hereto as of the date hereof. To the extent that any provision of
the Credit Agreement or any of the other Loan Documents are inconsistent with
the provisions of this Amendment, the provisions of this Amendment shall
control.
B.    Further Assurances. The Loan Parties shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes hereof.
C.    Governing Law. The validity of this Amendment, the construction,
interpretation and enforcement hereof, and the rights of the parties hereto with
respect to all matters arising hereunder or related thereto shall be determined
under, governed by, and construed in accordance with the laws of the State of
California.
D.    Binding Effect. This Amendment shall bind and inure to the benefit of the
respective successors and assigns of each of the parties hereto.
E.    Counterparts; Electronic Execution. This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission (including .pdf format)
shall be equally as effective as delivery of an original executed counterpart of
this Amendment. Any party delivering an executed counterpart of this Amendment
by telefacsimile or other electronic method of transmission (including .pdf
format) also shall deliver an original executed counterpart

5





--------------------------------------------------------------------------------




of this Amendment but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Amendment.
[Remainder of page intentionally left blank]



6





--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
BORROWER:
ENPHASE ENERGY, INC.


By:
/s/ Kris Sennesael
 
Name: Kris Sennesael
 
Title: CFO











--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender


By:
/s/ Patrick McCormack
 
Name: Patrick McCormack
 
Title: Authorized Signatory






    